DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 2/1/2019. 

Claim Objections
3.	Claim 2 line 3 is objected to because of the following informalities:  there is a space missing between “10 to 24carbon atoms”. The claim should be amended to recite “10 to 24 carbon atoms”. Appropriate correction is required. 
Claim Analysis
4.	Summary of Claim 1:
An epoxy resin mixture comprising 

at least one epoxy resin mixed with 0.2 to 5 parts by weight, per 100 parts by weight of the at least one epoxy resin, of one or more alkoxylated hydrophobes that include a poly(alkylene oxide) chain of at least 5 oxyalkylene units having 

i) a terminal hydroxyl group, provided that at least 50% of the hydroxyl groups provided by the one or more alkoxylated hydrophobes are secondary hydroxyl groups, 

or ii) a terminal C1-8 hydrocarbyl group, the poly(alkylene oxide) chain being bonded at one end through a linking group to a hydrophobe that includes an unsubstituted aliphatic hydrocarbyl group of at least 10 carbon atoms.

 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US PG Pub 2013/0037840 A1) as listed on the IDS dated 2/1/2019.
	Regarding claims 1-6, Onishi et al. teach an epoxy resin composition, comprising a release agent having the structural formula (1):
 	CH2-(CH2)k-CH2-O-(CHRm-CHRn-O)x-H
	wherein each or Rm and Rn represents a hydrogen atom or a monovalent alkyl group, and Rm and Rn may be the same or different from each other; k represents a positive number of from 1 to 100; and x represents a positive number of from 1 to 100, wherein in a preferred embodiment k is 48 and x is 20 or k is 28 and x is 5, wherein the mold release agent is present in the compound in an amount of from 0.01 to 3.0% by weight (Abstract, [0054-0055], [0078-0079]) thereby corresponding to the alkyoxylated  hydrophobe that includes a poly(alkylene oxide) chain of at least 5 oxyalkylene units having i) a terminal hydroxyl group. 
	The difference between the present claim and the disclosure of Onishi et al. is the requirement of one or more alkoxylated hydrophobes are secondary hydroxyl groups or (ii) a terminal C1-8 group. Regarding claims 3-5, Onishi et al. are further silent on the poly(alkylene oxide) chain containing 1,2-propylene oxide and 1,2-butylene oxide.  
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	Regarding claim 7, Onishi et al. teach glycidyl ether type epoxy resins [0043] having an average epoxy equivalent of from 90 to 1,000 [0044] and having from 0.5 to 1.5 epoxy groups [0048].
	Onishi et al. and the claims differ in that Onishi et al. do not teach the exact same range for the epoxy equivalent as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Onishi et al. (90 to 1,000) overlap the instantly claimed range (125 to 225) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
	Onishi et al. are further silent on the exact range required for the epoxy groups per molecule.
  	Onishi et al. teach a range (0.5 to 1.5) that is substantially close to that of the instant claims (1.8 to 3 epoxy groups per molecule).  One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  
	Regarding claim 8, Onishi et al. teach calcium salts [0060].
	Regarding claims 9 and 12-16, Onishi et al. teach a method of making a cured epoxy resin, wherein the epoxy resin composition was cured in a mold [0084], wherein the composition comprises an epoxy, a curing agent thereby reading on a hardener as required by the instant claim, and a release agent having the structural formula (1):
 	CH2-(CH2)k-CH2-O-(CHRm-CHRn-O)x-H
	wherein each or Rm and Rn represents a hydrogen atom or a monovalent alkyl group, and Rm and Rn may be the same or different from each other; k represents a positive number of from 1 to 100; and x represents a positive number of from 1 to 100, wherein in a preferred embodiment k is 48 and x is 20 or k is 28 and x is 5, wherein the mold release agent is present in the compound in an amount of from 0.01 to 3.0% by weight (Abstract, [0054-0055], [0078-0079]) thereby corresponding to the alkyoxylated  hydrophobe that includes a poly(alkylene oxide) chain of at least 5 oxyalkylene units having i) a terminal hydroxyl group. 
	The difference between the present claim and the disclosure of Onishi et al. is the requirement of one or more alkoxylated hydrophobes are secondary hydroxyl groups or (ii) a terminal C1-8 group. Regarding claims 3-5, Onishi et al. are further silent on the poly(alkylene oxide) chain containing 1,2-propylene oxide and 1,2-butylene oxide.  
	Although the reference fails to incorporate alkoxylated hydrophobes as secondary hydroxyl groups containing 1,2-propylene oxide and 1,2-butylene oxide in the poly(alkylene oxide), the similarity between the chemical structures having secondary and primary hydroxyl groups are sufficiently close prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	Regarding claims 10 and 11, Onishi et al. teach the ingredients are blended together and melt mixed [0082] then cured. 
Onishi et al. do not particularly teach the step of pre-heating prior to being mixed with the hardener. 
However, case law has held that the order of mixing ingredients is prima facie obvious (MPEP 2144.04.IV.C). In general, the process steps wherein one step is split into two steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) As such, the pre-heating step as required by the instant claims prior to mixing the hardener is considered to not patentably distinguish the process absent new or unexpected results. 
Regarding claim 17, Onishi et al. teach glycidyl ether type epoxy resins [0043] having an average epoxy equivalent of from 90 to 1,000 [0044] and having from 0.5 to 1.5 epoxy groups [0048].
	Onishi et al. and the claims differ in that Onishi et al. do not teach the exact same range for the epoxy equivalent as recited in the instant claims.

	Onishi et al. are further silent on the exact range required for the epoxy groups per molecule.
  	Onishi et al. teach a range (0.5 to 1.5) that is substantially close to that of the instant claims (1.8 to 3 epoxy groups per molecule).  One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Regarding claim 18, Onishi et al. teach calcium salts [0060].

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763